                                          Case 4:12-cr-00535-PJH Document 144 Filed 08/06/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                         Case No. 12-cr-00535-PJH-1
                                  8                    Plaintiff,

                                  9              v.                                      ORDER TO SHOW CAUSE
                                  10     GEORGE SIMONE BRANCH,                           Re: Dkt. No. 143

                                  11                   Defendant/Movant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is the amended motion, filed by counsel for defendant George

                                  15   Simone Branch, for an order under 28 U.S.C. § 2255 to vacate, set aside or correct his

                                  16   sentence on the ground that his sentence has been rendered invalid by the Supreme

                                  17   Court’s holding in United States v. Davis, 139 S. Ct. 2319 (2019), that the residual clause

                                  18   of 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague. Specifically, Branch claims that

                                  19   his conviction and sentence on Count 3, for carrying a firearm during and in relation to,

                                  20   and possessing a firearm in furtherance of, a crime of violence and a drug trafficking

                                  21   crime in violation of 18 U.S.C. § 924(c)(1)(A)(I), is illegal because it is based on a

                                  22   predicate offense of conspiracy to commit Hobbs Act robbery in violation of 18 U.S.C.

                                  23   § 1951(a), which no longer qualifies as a crime of violence as defined by the residual

                                  24   clause of § 924(c)(3)(B) invalidated by Davis. Branch further contends that conspiracy to

                                  25   commit Hobbs Act robbery does not qualify as a crime of violence as defined under the

                                  26   elements clause of § 924(c)(3)(A). See United States v. Dominguez, 954 F.3d 1251,

                                  27   1262 (9th Cir. 2020) (declining to reach whether conspiracy to commit Hobbs Act robbery

                                  28   is a crime of violence under 18 U.S.C. § 924(c)(1)(A)); United States v. Mendez, 992 F.2d
                                          Case 4:12-cr-00535-PJH Document 144 Filed 08/06/20 Page 2 of 2




                                  1    1488, 1491 (9th Cir. 1993) (holding that conspiracy to commit Hobbs Act robbery

                                  2    qualified as a crime of violence under the now-invalidated residual clause of

                                  3    § 924(c)(3)(B) and declining to address the elements clause of § 924(c)(3)(A)). This

                                  4    Davis claim appears colorable under 28 U.S.C. § 2255 and merits an answer from the

                                  5    government.

                                  6           The following briefing deadlines will apply, unless the parties submit a stipulation

                                  7    and order for a different briefing schedule: (1) within 35 days of the date of this order, the

                                  8    government shall file an opposition conforming in all respects to Rule 5 of the Rules

                                  9    Governing Section 2255 Proceedings, showing cause why the court should not “vacate,

                                  10   set aside or correct the sentence” being served by Branch; (2) counsel for Branch shall

                                  11   file a reply brief 28 days after the opposition is filed. Thereafter, the matter will be

                                  12   deemed submitted on the papers, unless the court orders otherwise.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: August 6, 2020

                                  15                                                  /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  16                                                 United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
